Per Curiam.

Defendant failed to show adequate excuse for its original default and for the delay of approximately seven months in moving to set aside the inquest of which it had direct knowledge. It failed to show facts indicating a meritorious defense to the action and neglected to submit a proposed answer on the application to open its default.
It exhibited a callous and deliberate disregard of court process and proceedings, until its bank account was tied up by the service of a third-party subpoena and one of its customers served in an attempt to collect the judgment.
It was not entitled to the exercise of the court’s discretion in its favor and its application should have been denied. (See White Lbr. & Millwork Corp. v. Andreola, 3 A D 2d 945.)
The order should be reversed, with $10 costs, defendant’s motion denied and judgment reinstated.
Concur — Hecht, J. P., Steuer and Tilzer, JJ.
Order reversed, etc.